Citation Nr: 1139384	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic low back strain with degenerative disc disease and herniated nucleus pulposus at L5-S1. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in New Orleans, Louisiana.

The Veteran participated in a video conference hearing with the undersigned in June 2009.  A transcript of the proceeding is of record. 

The case was previously Remanded by the Board in August 2009.  For the reasons that follow, the case is not yet ready for disposition.  

 As noted by the August 2009 Remand, the Veteran has claimed to be unemployable due to his service-connected disability in connection with his claim for the highest rating possible.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the issue has been addressed on the title page above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in August 2009, in part, for a VA examination and opinions regarding (1) whether the Veteran's lumbar spine disability caused incapacitating episodes defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and (2) whether the lumbar spine disability in and of itself precludes the Veteran from obtaining or maintaining gainful employment.  

On remand, the October 2009 VA examiner indicated that the Veteran was incapacitated on a daily basis.  However, and crucially, the examiner did not indicate whether the daily incapacitation met the definition of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It is unclear whether the physician was simply restating the Veteran's own report, whether he was stating an opinion that the Veteran experienced daily incapacitation, or whether he had identified evidence in the record to support such a finding.  If the statement was the physician's opinion, no basis for the opinion was provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Similarly, the October 2009 VA examiner did not address whether the lumbar spine disability in and of itself precludes the Veteran from obtaining or maintaining gainful employment. 

Based on the foregoing, further clarification is needed from the October 2009 VA examiner regarding (1) whether the Veteran's lumbar spine disability caused incapacitating episodes defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, (2) whether the lumbar spine disability in and of itself precludes the Veteran from obtaining or maintaining gainful employment, and (3) rationale for all opinions.  If the October 2009 VA examiner is not available, then the Veteran should be afforded a new VA examination. 

Next, in a statement received in November 2010, the Veteran reported that he was in receipt of disability benefits through the Social Security Administration (SSA).  The SSA decision and the records it considered in making its decision have not been obtained. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200  (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The Veteran's statement suggests the relevance of these records to his appeal.  The records must therefore be obtained and considered.  

Further, the August 2009 Remand indicated that a claim for TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO/AMC was instructed to readjudicate the claim, including the issue of TDIU.  The issue of entitlement to a TDIU was not addressed by the RO.

Lastly, to ensure that all relevant treatment records are of record, any outstanding VA outpatient treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records from the Central Arkansas Veteran's Health Care System, including the VA medical center in North Little Rock, Arkansas, for the period from September 2009 to the present. 

2. Obtain the Veteran's SSA records and decision, including the medical evidence used to determine his eligibility for disability benefits.  If no SSA records are available, it should be so noted in the claims file. 

3. Upon receipt of the foregoing records, seek clarification from the October 2009 VA examiner as detailed below.  If the October 2009 VA examiner is unavailable, afford the Veteran the appropriate examination to evaluate his lumbar spine disability and its effect on his employment, if any.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.    

The examiner should indicate whether the Veteran's lumbar spine disability caused incapacitating episodes defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also indicate whether the lumbar spine disability in and of itself precludes the Veteran from obtaining or maintaining gainful employment.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5. Thereafter, the RO should re-adjudicate the issues on appeal, including entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

